        Case
         Case1:20-cv-00706-DLC
              1:20-cv-00706-DLC Document
                                 Document403-1 Filed03/23/21
                                          404 Filed  03/18/21 Page
                                                               Page12ofof23




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION,
 STATE OF NEW YORK,
 STATE OF CALIFORNIA,
 STATE OF ILLINOIS,
 STATE OF NORTH CAROLINA,
 STATE OF OHIO,
 COMMONWEALTH OF PENNSYLVANIA,
         and
 COMMONWEALTH OF VIRGINIA,

 Plaintiffs,

         v.                                             Case No. 1:20-cv-00706-DLC
 VYERA PHARMACEUTICALS, LLC,
 PHOENIXUS AG,
 MARTIN SHKRELI, individually, as an
 owner and former director of Phoenixus AG
 and a former executive of Vyera
 Pharmaceuticals, LLC,
         and
 KEVIN MULLEADY, individually, as an
 owner and director of Phoenixus AG and a
 former executive of Vyera Pharmaceuticals,
 LLC,

 Defendants.

               Withdrawal of Letter of Request for International Judicial Assistance

        The United States District Court for the Southern District of New York presents its
compliments to the Ministry of Law and Justice for the Republic of India and the Registrar
General of the High Court of Karnataka. This Court previously endorsed two Letters of Request
to the Ministry of Law and Justice for the Republic of India and the Registrar General of the
High Court of Karnataka for the taking of discovery pursuant to Chapter I of the Convention of
18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters. The first of
        Case
         Case1:20-cv-00706-DLC
              1:20-cv-00706-DLC Document
                                 Document403-1 Filed03/23/21
                                          404 Filed  03/18/21 Page
                                                               Page23ofof23




these Letters of Request was endorsed on July 30, 2020 and bore docket number 205-1. The
second Letter of Request was endorsed on August 13, 2020 and bore docket number 208-1.

        The undersigned understands that the July 30, 2020 Letter of Request has been duly acted
upon, and for that this Court extends its gratitude to the Ministry of Law and Justice for the
Republic of India and the Registrar General of the High Court of Karnataka. In light of the
resolution of the July 30, 2020 Letter of Request, and in order to avoid further imposition on the
judicial authorities and the third-party witnesses identified in the August 13, 2020 Letter of
Request, the United States District Court for the Southern District of New York hereby
respectfully withdraws the August 13, 2020 Letter of Request. No further action is sought or
required at this time in connection with this matter.

        The United States District Court for the Southern District of New York expresses its
gratitude to the Honorable High Court of Karnataka and all judicial authorities of India for their
assistance under the terms of the Hague Evidence Convention.


_________________________
Hon. Denise Cote, Judge
United States District Court for the Southern District of New York


Date:


3.23.2021.




                                                 2
